Case: 22-2144    Document: 31     Page: 1   Filed: 12/23/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  TODD SCHAEFFER,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-2144
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01498-RTH, Judge Ryan T. Holte.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     Todd Schaeffer moves to stay the mandate, ECF Nos.
 29 and 30.
     On November 17, 2022, this court granted the govern-
 ment’s motion to dismiss this appeal as untimely and is-
 sued the mandate in accordance with Federal Circuit Rule
 41. Mr. Schaffer has shown no basis to recall the mandate;
 nor does the court understand his filing as either seeking
Case: 22-2144    Document: 31      Page: 2    Filed: 12/23/2022




 2                                           SCHAEFFER   v. US



 rehearing or reconsideration of the court’s order or request-
 ing additional time in which to do so.
     Upon consideration thereof,
     IT IS ORDERED THAT:
    The confidential and non-confidential versions of the
 motion are accepted for filing and denied.
                                    FOR THE COURT

 December 23, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court